Exhibit 10.2

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO THE
CREDIT AGREEMENT

 

Dated as of April 29, 2016

 

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among HONEYWELL INTERNATIONAL INC. (the
“Company”), the other borrowers parties to the Credit Agreement referred to
below, the banks, financial institutions and other institutional lenders parties
to the Credit Agreement referred to below (collectively, the “Lenders”) and
CITIBANK, N.A., as agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)    The Company, the Lenders and the Agent have entered into an Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015, as amended by
Amendment No. 1 dated as of September 30, 2015 (as so amended, the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

 

(2)    The Company has requested that the Termination Date be extended from July
10, 2020 to July 10, 2021.

 

(3)    The Company and the Majority Lenders have agreed to amend the Credit
Agreement as hereinafter set forth.

 

SECTION 1.  Amendments to Credit Agreement. The Credit Agreement is, effective
as of the date hereof and subject to the satisfaction of the conditions
precedent set forth in Section 3, hereby amended as follows:

 

(a)    Section 1.01 is amended by inserting in the appropriate alphabetical
location the new defined term:

 

“Bail-In Action” has the meaning specified in Section 9.21.

 

(b)    The definition of “Lender Insolvency Event” in Section 1.01 is amended by
deleting the phrase “the subject of a proceeding under a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding” and substituting therefor the
phrase “the subject of a proceeding under a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding or a Bail-In Action”.

 

(d) A new Section 9.21 is added to read as follows:

 

SECTION 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial

 



Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)    a reduction in full or in part or cancellation of any such liability;

 

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 2.  Consent to Extension Request. Each Lender so indicating on its
signature page to this Amendment agrees to extend the Termination Date with
respect to its Commitment for a period of one year, expiring July 10, 2021. This
agreement to extend the Termination Date is subject in all respects to the terms
of the Credit Agreement, other than the provisions of Section 2.19 of the Credit
Agreement that specify time frames in respect of the Company’s request for an
extension of the Termination Date and the date by which Consenting Lenders
submit responses, which provisions are hereby waived. For the avoidance of
doubt, upon satisfaction of the applicable conditions set forth in Section 2.19
of the Credit Agreement, the extension of the Termination Date of each
Consenting Lender shall be effective on July 10, 2016.

 

SECTION 3.  Conditions of Effectiveness. This Amendment shall become effective
as of the date first above written when, and only when, the Administrative Agent
shall have received counterparts of this Amendment executed by the Company and
the Majority Lenders.

 

SECTION 4.  Representations and Warranties of the Company. The Company
represents and warrants that (i) the representations and warranties of the
Company set forth in Article 4 of the Credit Agreement are true and correct on
and as of the date hereof and (ii) no Default has occurred and is continuing.

 

SECTION 5.  Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

 

(b)    The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

 

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 



(d)    This Amendment is subject to the provisions of Section 9.01 of the Credit
Agreement and constitutes a Loan Document.

 

SECTION 6.  Costs and Expenses. The Company agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of Section
9.04 of the Credit Agreement.

 

SECTION 7.  Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 8.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  HONEYWELL INTERNATIONAL INC.           By: /s/ John J. Tus     Name: John J.
Tus   Title:   Vice President and Treasurer           CITIBANK, N.A., as
Administrative Agent           By: /s/ Susan M. Olsen     Name: Susan M. Olsen  
Title:   Vice President

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

CITIBANK, N.A.         by       /s/ Susan M. Olsen     Name: Susan M. Olsen    
Title:   Vice President         CONSENT to extension of Termination Date:      
CITIBANK, N.A.         by       /s/ Susan M. Olsen     Name: Susan M. Olsen    
Title:   Vice President  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

JPMORGAN CHASE BANK, N.A.         by       /s/ Robert D. Bryant     Name: Robert
D. Bryant     Title:   Executive Director         CONSENT to extension of
Termination Date:       JPMORGAN CHASE BANK, N.A.         by       /s/ Robert D.
Bryant     Name: Robert D. Bryant     Title:   Executive Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

BANK OF AMERICA, N.A.         by       /s/ Lindsay Kim     Name: Lindsay Kim    
Title:   Vice President         CONSENT to extension of Termination Date:      
BANK OF AMERICA, N.A.         by       /s/ Lindsay Kim     Name: Lindsay Kim    
Title:   Vice President  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

BARCLAYS BANK PLC         by       /s/ Vanessa Kurbatskiy     Name: Vanessa
Kurbatskiy     Title:   Vice President         CONSENT to extension of
Termination Date:       BARCLAYS BANK PLC         by       /s/ Vanessa
Kurbatskiy     Name: Vanessa Kurbatskiy     Title:   Vice President  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

DEUTSCHE BANK AG NEW YORK BRANCH         by       /s/ Ming K. Chu     Name: Ming
K. Chu     Title:   Director           by       /s/ Virginia Cosenza     Name:
Virginia Cosenza     Title:   Vice President         CONSENT to extension of
Termination Date:       DEUTSCHE BANK AG NEW YORK BRANCH         by       /s/
Ming K. Chu     Name: Ming K. Chu     Title:   Director           by       /s/
Virginia Cosenza     Name: Virginia Cosenza     Title:   Vice President  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

GOLDMAN SACHS BANK USA         by       /s/ Rebecca Kratz     Name: Rebecca
Kratz     Title:   Authorized Signatory         CONSENT to extension of
Termination Date:       GOLDMAN SACHS BANK USA         by       /s/ Rebecca
Kratz     Name: Rebecca Kratz     Title:   Authorized Signatory  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.         by       /s/ Maria Iarriccio    
Name: Maria Iarriccio     Title:   Director         CONSENT to extension of
Termination Date:       THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.         by      
/s/ Maria Iarriccio     Name: Maria Iarriccio     Title:   Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

MORGAN STANLEY BANK, N.A.         by       /s/ Michael King     Name: Michael
King     Title:   Authorized Signatory         CONSENT to extension of
Termination Date:       MORGAN STANLEY BANK, N.A.         by       /s/ Michael
King     Name: Michael King     Title:   Authorized Signatory  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

WELLS FARGO BANK, N.A.         by       /s/ James Travagline     Name: James
Travagline     Title:   Director         CONSENT to extension of Termination
Date:       WELLS FARGO BANK, N.A.         by       /s/ James Travagline    
Name: James Travagline     Title:   Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH         by       /s/ Brian
Crowley     Name: Brian Crowley     Title:   Managing Director           by    
  /s/ Luca Sacchi     Name: Luca Sacchi     Title:   Managing Director        
CONSENT to extension of Termination Date:       BANCO BILBAO VIZCAYA ARGENTARIA,
S.A. NEW YORK BRANCH         by       /s/ Brian Crowley     Name: Brian Crowley
    Title:   Managing Director           by       /s/ Luca Sacchi     Name: Luca
Sacchi     Title:   Managing Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

BNP PARIBAS         by       /s/ Tony Baratta     Name: Tony Baratta    
Title:   Managing Director           by       /s/ Todd Grossnickle     Name:
Todd Grossnickle     Title:   Director         CONSENT to extension of
Termination Date:       BNP PARIBAS         by       /s/ Tony Baratta     Name:
Tony Baratta     Title:   Managing Director           by       /s/ Todd
Grossnickle     Name: Todd Grossnickle     Title:   Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

HSBC BANK USA, N.A.         by       /s/ Paul L. Hatton     Name: Paul L. Hatton
    Title:   Managing Director         CONSENT to extension of Termination Date:
      HSBC BANK USA, N.A.         by       /s/ Paul L. Hatton     Name: Paul L.
Hatton     Title:   Managing Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH         by    
  /s/ Kan Chen     Name: Kan Chen     Title:   Vice President           by      
/s/ Linjia Zhou     Name: Linjia Zhou     Title:   Executive Director      
CONSENT to extension of Termination Date:       INDUSTRIAL AND COMMERCIAL BANK
OF CHINA LIMITED, NEW YORK BRANCH         by       /s/ Kan Chen     Name: Kan
Chen     Title:   Vice President         by       /s/ Linjia Zhou     Name:
Linjia Zhou     Title:   Executive Director

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

INTESA SANPAOLO S.P.A – NEW YORK BRANCH         by       /s/ John J. Michalisin
    Name: John J. Michalisin     Title:   First Vice President           by    
  /s/ Francesco Di Mario     Name: Francesco Di Mario     Title:   First Vice
President & Head of Credit       CONSENT to extension of Termination Date:      
INTESA SANPAOLO S.P.A – NEW YORK BRANCH         by       /s/ John J. Michalisin
    Name: John J. Michalisin     Title:   First Vice President           by    
  /s/ Francesco Di Mario     Name: Francesco Di Mario     Title:   First Vice
President & Head of Credit

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

MIZUHO BANK, LTD.         by       /s/ Donna DeMagistris     Name: Donna
DeMagistris     Title:   Authorized Signatory       CONSENT to extension of
Termination Date:       MIZUHO BANK, LTD.         by       /s/ Donna DeMagistris
    Name: Donna DeMagistris     Title:   Authorized Signatory

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

ROYAL BANK OF CANADA         by       /s/ Scott Umbs     Name: Scott Umbs    
Title:   Authorized Signatory       CONSENT to extension of Termination Date:  
    ROYAL BANK OF CANADA         by       /s/ Scott Umbs     Name: Scott Umbs  
  Title:   Authorized Signatory

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

SOCIÉTÉ GÉNÉRALE         by       /s/ Linda Tam     Name: Linda Tam    
Title:   Director         CONSENT to extension of Termination Date:      
SOCIÉTÉ GÉNÉRALE         by       /s/ Linda Tam     Name: Linda Tam    
Title:   Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

STANDARD CHARTERED BANK         by       /s/ Steven Aloupis     Name: Steven
Aloupis     Title:   Managing Director         CONSENT to extension of
Termination Date:       STANDARD CHARTERED BANK         by       /s/ Steven
Aloupis     Name: Steven Aloupis     Title:   Managing Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

SUMITOMO MITSUI BANKING CORPORATION         by       /s/ James D. Weinstein    
Name: James D. Weinstein     Title:   Managing Director         CONSENT to
extension of Termination Date:       SUMITOMO MITSUI BANKING CORPORATION      
  by       /s/ James D. Weinstein     Name: James D. Weinstein    
Title:   Managing Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

THE NORTHERN TRUST COMPANY         by       /s/ Andrew Holtz     Name: Andrew
Holtz     Title:   Senior Vice President       CONSENT to extension of
Termination Date:       THE NORTHERN TRUST COMPANY         by       /s/ Andrew
Holtz     Name: Andrew Holtz     Title:   Senior Vice President

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

THE ROYAL BANK OF SCOTLAND PLC         by       /s/ Jonathan Eady     Name:
Jonathan Eady     Title:   Vice President         CONSENT to extension of
Termination Date:       THE ROYAL BANK OF SCOTLAND PLC         by       /s/
Jonathan Eady     Name: Jonathan Eady     Title:   Vice President  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

TORONTO DOMINION (TEXAS) LLC         by       /s/ Annie Dorval     Name: Annie
Dorval     Title:   Authorized Signatory         CONSENT to extension of
Termination Date:       TORONTO DOMINION (TEXAS) LLC         by       /s/ Annie
Dorval     Name: Annie Dorval     Title:   Authorized Signatory  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

U.S. BANK NATIONAL ASSOCIATION         by       /s/ Mark Irey     Name: Mark
Irey     Title:   Vice President         CONSENT to extension of Termination
Date:       U.S. BANK NATIONAL ASSOCIATION         by       /s/ Mark Irey    
Name: Mark Irey     Title:   Vice President  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED         by       /s/ Robert
Grillo     Name: Robert Grillo     Title:   Director         CONSENT to
extension of Termination Date:       AUSTRALIA AND NEW ZEALAND BANKING GROUP
LIMITED         by       /s/ Robert Grillo     Name: Robert Grillo    
Title:   Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

BANK OF CHINA, NEW YORK BRANCH         by       /s/ Haifeng Xu     Name: Haifeng
Xu     Title:   Executive Vice President         CONSENT to extension of
Termination Date:       BANK OF CHINA, NEW YORK BRANCH         by       /s/
Haifeng Xu     Name: Haifeng Xu     Title:   Executive Vice President  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH         by       /s/ Rolf Siebert    
Name: Rolf Siebert     Title:   Executive Director           by       /s/
Matthew DeCarlo     Name: Matthew DeCarlo     Title:   Senior Director        
CONSENT to extension of Termination Date:       BAYERISCHE LANDESBANK, NEW YORK
BRANCH         by       /s/ Rolf Siebert     Name: Rolf Siebert    
Title:   Executive Director           by       /s/ Matthew DeCarlo     Name:
Matthew DeCarlo     Title:   Senior Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK         by       /s/ Gordon Yip    
Name: Gordon Yip     Title:   Director           by       /s/ Mark Koneval    
Name: Mark Koneval     Title:   Managing Director         CONSENT to extension
of Termination Date:       CREDIT AGRICOLE CORPORATE & INVESTMENT BANK      
  by       /s/ Gordon Yip     Name: Gordon Yip     Title:   Director        
  by       /s/ Mark Koneval     Name: Mark Koneval     Title:   Managing
Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

DANSKE BANK A/S         by       /s/ Merete Ryvald     Name: Merete Ryvald    
Title:   Chief Loan Manager           by       /s/ Gert Carstens     Name: Gert
Carstens     Title:   Senior Loan Manager         CONSENT to extension of
Termination Date:       DANSKE BANK A/S         by       /s/ Merete Ryvald    
Name: Merete Ryvald     Title:   Chief Loan Manager           by       /s/ Gert
Carstens     Name: Gert Carstens     Title:   Senior Loan Manager  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

DBS BANK LTD.         by       /s/ Yeo How Ngee     Name: Yeo How Ngee    
Title:  Managing Director         CONSENT to extension of Termination Date:    
  DBS BANK LTD.         by       /s/ Yeo How Ngee     Name: Yeo How Ngee    
Title:  Managing Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

BANCO SANTANDER, S.A.         by       /s/ Federico Robin Delfino     Name:
Federico Robin Delfino     Title:   Executive Director           by       /s/
Paloma Garcia Castro     Name: Paloma Garcia Castro     Title:   Associate      
  CONSENT to extension of Termination Date:       BANCO SANTANDER, S.A.      
  by       /s/ Federico Robin Delfino     Name: Federico Robin Delfino    
Title:   Executive Director           by       /s/ Paloma Garcia Castro    
Name: Paloma Garcia Castro     Title:   Associate  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

THE BANK OF NEW YORK MELLON CORPORATION         by       /s/ David Wirl    
Name: David Wirl     Title:   Managing Director         CONSENT to extension of
Termination Date:       THE BANK OF NEW YORK MELLON CORPORATION         by      
/s/ David Wirl     Name: David Wirl     Title:   Managing Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

THE BANK OF NOVA SCOTIA         by       /s/ Mauricio Saishio     Name: Mauricio
Saishio     Title:   Director         CONSENT to extension of Termination Date:
      THE BANK OF NOVA SCOTIA         by       /s/ Mauricio Saishio     Name:
Mauricio Saishio     Title:   Director  

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

UNICREDIT BANK AG, NEW YORK BRANCH         by       /s/ Ken Hamilton     Name:
Ken Hamilton     Title:   Managing Director           by       /s/ Sneha Joshi  
  Name: Sneha Joshi     Title:   Associate Director         CONSENT to extension
of Termination Date:       UNICREDIT BANK AG, NEW YORK BRANCH         by      
/s/ Ken Hamilton     Name: Ken Hamilton     Title:   Managing Director        
  by       /s/ Sneha Joshi     Name: Sneha Joshi     Title:   Associate Director
 

 



SIGNATURE PAGE

 

CONSENT to Amendment No. 2 dated as of April 29, 2016, to the Amended and
Restated Five Year Credit Agreement dated as of July 10, 2015 of HONEYWELL
INTERNATIONAL INC.

 

WESTPAC BANKING CORPORATION         by       /s/ David Arthurson     Name: David
Arthurson     Title:   Relationship Manager         CONSENT to extension of
Termination Date:       WESTPAC BANKING CORPORATION         by       /s/ David
Arthurson     Name: David Arthurson     Title:   Relationship Manager  

 